Citation Nr: 1048080	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Davis, including several 
months of service off the coast of Vietnam.  The record does not 
show, nor does the Veteran allege actual duty or visitation in 
the Republic of Vietnam.

2.  Competent medical evidence shows that the Veteran's prostate 
cancer was not present during service or for many years after 
service.

3.  Competent medical evidence shows that the Veteran's diabetes 
mellitus was not present during service or for many years after 
service.


CONCLUSION OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, 
and it may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006). This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In a March 2004 notice letter, the Veteran was notified of what 
information and evidence was needed to substantiate his claim for 
prostate cancer, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  Similarly, in an April 2005 notice 
letter, the Veteran was notified of what information and evidence 
was needed to substantiate his claim for diabetes mellitus, as 
well as what information and evidence must be submitted by the 
claimant, and what information and evidence would be obtained by 
VA.  Additionally, in a December 2007 notice letter, the Veteran 
received notice of how disability ratings and effective dates 
were assigned, as required by Dingess.  The RO sent the Veteran a 
SSOC in September 2010.

The Board notes that no VA medical examination or opinion is of 
record.  In determining whether the duty to assist requires that 
a VA medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is claiming service connection based on 
herbicide exposure for two of the presumptive conditions list in 
38 C.F.R. § 3.309(e).  The Veteran has suggested no alternate 
theory of entitlement and the record does not suggest one.  As 
such, the requirements for service connection are whether the 
Veteran has the disabilities claimed and whether the Veteran was 
exposed to herbicides.  Thus, these claims hinge on whether 
exposure to herbicides can be established.  This determination is 
the Board's adjudicative responsibility as fact finder.  Neither 
a medical examination, nor a medical opinion could establish 
that.  Furthermore, the effect of the presumption is to obviate 
the need for a medical nexus opinion once current disability and 
in-service herbicide exposure have been shown.  Therefore, the 
Board's duty to assist, insofar as providing the Veteran with a 
medical examination, is not triggered.  See McLendon, 20 Vet. 
App. 79.  

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Private treatment 
records, Social Security Administration (SSA) records, and 
statements of the Veteran and his representative have been 
associated with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to assist.

Analysis

Claims such as these, involving alleged exposure to herbicides, 
are subject to two presumptions.  First, veterans who served in 
the Republic of Vietnam during the Vietnam Era (from February 28, 
1961, to May 7, 1975) are presumed exposed to herbicides under 
38 C.F.R. § 3.307(a)(6).  Second, service connection is presumed 
for certain diseases listed under 38 C.F.R. § 3.309(e), if the 
Veteran was exposed to herbicides during his or her military 
service.  

The evidence shows that the Veteran has been diagnosed with 
diabetes mellitus, and prostate cancer, which are listed under 
38 C.F.R. § 3.309(e) as diseases associated with herbicide 
exposure for which service connection can be presumed.  Thus, the 
issue then becomes whether the Veteran was exposed to herbicides.  

The Veteran served in the United States Navy from July 1965 to 
May 1967 aboard the U.S.S. Davis, which was in the official 
waters of the Republic of Vietnam from March 1966 to July 1966.  
At the outset, the Board notes that the Vietnam Service Medal 
(awarded to the Veteran) was awarded to service members who 
served "in Vietnam and the contiguous waters or airspace 
thereover" or "in Thailand, Laos, or Cambodia or the airspace, 
thereover, and in direct support of operations in Vietnam."  
Thus, the award of the medal does not of itself establish service 
on land in Vietnam.  See Manual of Military Decorations and 
Awards, A-6 (Department of Defense Manual 1348.33-M, September 
1996).  "Service in Vietnam" includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation to Vietnam.  38 C.F.R. § 
3.313.  The VA General Counsel has determined that this 
regulatory definition, which permits certain personnel not 
actually stationed within the borders of Vietnam to be considered 
to have served in that Republic, requires that an individual 
actually have been present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a Veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam; 
service on a deep water vessel in waters off the shore of the 
Republic of Vietnam, without proof of actual duty or visitation 
in the Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961 and ending on May 7, 1975 
in the case of a Veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27- 97.  The United States 
Court of Appeals for the Federal Circuit has held that VA's 
policy of extending the presumption only to those Veterans who 
served on the ground or on the inland waterways of Vietnam was a 
reasonable and valid statutory interpretation.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).  The Veteran's service during the 
Vietnam Era included Blue Water service off the coast of Vietnam, 
but not actual duty or visitation in the Republic of Vietnam that 
would entitle him to the presumption of exposure to herbicides.  
Cf. 38 C.F.R. § 3.307(a)(6).  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to establish 
qualifying service in Vietnam to entitle the Veteran to the 
presumption of herbicide exposure.  In this case, no such showing 
has been made and therefore the Veteran is not presumed exposed 
to herbicides under 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).

This finding would not prevent entitlement to presumptive service 
connection for prostate cancer and diabetes mellitus if actual 
exposure to herbicides was shown.  The Veteran has claimed 
exposure through service aboard the U.S.S. Davis in the coastal 
waters of Vietnam in 1966.  The Veteran has not alleged that he 
disembarked from his ship and physically set foot in the Republic 
of Vietnam.  Deck logs from the U.S.S. Davis dated from March 
1966 to June 1966 show anchorages at sea, anchorages in the Da 
Nang Bay, one anchorage off the Mouth of the Song Tra Cau River, 
and one anchorage in the Da Nang Harbor.  There is no indication 
that this ship operated on the inland rivers, canals, estuaries, 
or close coastal waters of South Vietnam.  Open water ports like 
Da Nang are considered extensions of ocean waters and not inland 
waterways.  Thus the Veteran's
Vietnam Era service is categorized as Blue Water Navy service.  
Furthermore, the Director of the Joint Services Records Research 
Center (JSRRC) issued a May 2009 memorandum stating that JSRRC 
has reviewed numerous official military documents, ships 
histories, deck logs, and other sources of information related to 
Navy and Coast Guard ships and the use of tactical herbicide 
agents during the Vietnam Era and found no evidence that these 
ships transported tactical herbicides from the United States to 
the Republic of Vietnam; that ships operating of the coast of 
Vietnam used, stored, tested, or transported tactical herbicides; 
or document or verify that a shipboard veteran was exposed to 
tactical herbicides based on contact with aircraft that flew over 
Vietnam or equipment that was used in Vietnam.  Thus, JSRRC could 
provide no evidence to support a veteran's claim of exposure to 
tactical herbicides while serving aboard a Navy ship during the 
Vietnam Era.  Therefore, the Veteran has not provided the Board 
with any evidence of actual exposure which would entitle him to 
consideration under 38 C.F.R. § 3.309(e).  

The Board notes that presumptive service connection is also 
warranted for diabetes mellitus as a chronic disease, if that 
condition is manifested to a compensable degree within one year 
following discharge from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In this case, however, the Veteran was 
first diagnosed with diabetes mellitus in October 2004, over 35 
years after he left service.  Therefore presumptive service 
connection for diabetes mellitus is not warranted under this 
regulation either.

The Board will now consider if direct service connection is 
warranted; that is, if service connection is warranted as being 
incurred in or aggravated by active duty - a task of tracing 
causation to a condition or event during service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is 
not precluded from establishing service connection with proof of 
actual direct causation).  

Direct service connection requires competent and credible 
evidence of an in-service occurrence or aggravation of a disease 
or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
As explained above, in-service exposure to herbicides has not 
been established.  The Veteran does not allege and the record 
does not otherwise suggest any alternate in-service occurrence or 
aggravation of a disease or injury that may be causally linked to 
either current disability.  As such, the in-service injury 
requirement is not satisfied with regard to either disability and 
direct service connection cannot be established.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claims.  For these reasons and bases, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for prostate cancer 
and for diabetes mellitus.  Thus, the appeal must be denied.


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for diabetes mellitus is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


